IN THE SUPREME COURT OF TEXAS

                                 No. 06-0952

                     IN RE  EDUARDO "WALO" GRACIA BAZAN

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for immediate temporary relief, filed  November
2, 2006, is granted.  The following orders signed  on  August  4,  2006  and
issued in Cause No. CR-0640-06-A, styled  The  State  of  Texas  v.  Eduardo
Gracia Bazan, in the 92nd District  Court  of  Hidalgo  County,  Texas,  are
stayed pending further order of this Court:  1) order removing relator  from
his elected office and 2) order suspending relator from his  elected  office
pending appeal of his conviction.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 30, 2006.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk